
	
		II
		Calendar No. 660
		110th CONGRESS
		2d Session
		S. 2098
		[Report No. 110–308]
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2007
			Mr. Dorgan (for himself
			 and Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Northern Plains Heritage Area in the
		  State of North Dakota.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Plains Heritage Area
			 Act.
		2.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Northern
			 Plains Heritage Area established by section 3(a).
			(2)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by section 3(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under section 5.
			(4)MapThe
			 term map means the map entitled Proposed Northern Plains
			 National Heritage Area.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of North Dakota.
			3.Establishment
			(a)In
			 generalThere is established in the State the Northern Plains
			 National Heritage Area.
			(b)BoundariesThe
			 Heritage Area shall consist of—
				(1)a core area of
			 resources in Burleigh, McLean, Mercer, Morton, and Oliver Counties in the
			 State; and
				(2)any sites,
			 buildings, and districts within the core area recommended by the management
			 plan for inclusion in the Heritage Area.
				(c)MapA
			 map of the Heritage Area shall be—
				(1)included in the
			 management plan; and
				(2)on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
				(d)Management
			 entityThe management entity for the Heritage Area shall be the
			 Northern Plains Heritage Foundation, a nonprofit corporation established under
			 the laws of the State.
			4.Administration
			(a)In
			 generalFor purposes of carrying out the management plan, the
			 Secretary, acting through the management entity, may use amounts made available
			 under this Act to—
				(1)make grants to the
			 State or a political subdivision of the State, nonprofit organizations, and
			 other persons;
				(2)enter into
			 cooperative agreements with, or provide technical assistance to, the State or a
			 political subdivision of the State, nonprofit organizations, and other
			 interested parties;
				(3)hire and
			 compensate staff, including individuals with expertise in natural, cultural,
			 and historical resources protection and heritage programming;
				(4)obtain money or
			 services from any source, including under any other Federal law or
			 program;
				(5)contract for goods
			 or services; and
				(6)carry out any
			 other activity that—
					(A)furthers the
			 purposes of the Heritage Area; and
					(B)is consistent with
			 the approved management plan.
					(b)DutiesThe
			 management entity shall—
				(1)in accordance with
			 section 5, prepare and submit a management plan for the Heritage Area to the
			 Secretary;
				(2)give priority to
			 implementing actions covered by the management plan, including assisting units
			 of local government, regional planning organizations, and nonprofit
			 organizations in carrying out the approved management plan by—
					(A)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values in the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs in the Heritage Area;
					(C)developing
			 recreational and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of, and appreciation for, natural, historical, scenic, and cultural
			 resources of the Heritage Area;
					(E)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with the themes of the Heritage Area;
					(F)ensuring that
			 clear, consistent, and appropriate signs identifying points of public access
			 and sites of interest are posted throughout the Heritage Area; and
					(G)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the Heritage Area;
					(3)consider the
			 interests of diverse units of government, businesses, organizations, nonprofit
			 groups, and individuals in the Heritage Area in the preparation and
			 implementation of the management plan;
				(4)conduct meetings
			 open to the public at least semiannually regarding the development and
			 implementation of the management plan;
				(5)for any year for
			 which Federal funds have been received under this Act—
					(A)submit an annual
			 report to the Secretary that describes the activities, expenses, and income of
			 the management entity, including any grants to any other entities;
					(B)make available to
			 the Secretary for audit all records relating to the expenditure of the Federal
			 funds and any matching funds; and
					(C)require, with
			 respect to all agreements authorizing the expenditure of Federal funds by other
			 organizations, that the organizations receiving the Federal funds make
			 available to the Secretary for audit all records concerning the expenditure of
			 the funds; and
					(6)encourage by
			 appropriate means economic viability that is consistent with the Heritage
			 Area.
				(c)Prohibition on
			 the acquisition of real propertyThe management entity shall not
			 use Federal funds made available under this Act to acquire real property or any
			 interest in real property.
			(d)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any Federal funds made available under this Act shall be 50
			 percent.
			(e)Other
			 sourcesNothing in this Act precludes the management entity from
			 using Federal funds form other sources for authorized purposes.
			5.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the management entity shall submit to the Secretary for approval a
			 proposed management plan for the Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)incorporate an
			 integrated and cooperative approach for the protection, enhancement, and
			 interpretation of the natural, cultural, historic, scenic, and recreational
			 resources of the Heritage Area;
				(2)take into
			 consideration State and local plans;
				(3)include—
					(A)an inventory
			 of—
						(i)the resources
			 located in the core area described in section 3(b)(1); and
						(ii)any other
			 property in the core area that—
							(I)is related to the
			 themes of the Heritage Area; and
							(II)should be
			 preserved, restored, managed, or maintained because of the significance of the
			 property;
							(B)comprehensive
			 policies, strategies and recommendations for the conservation, funding,
			 management, and development of the Heritage Area;
					(C)a description of
			 actions that governments, private organizations, and individuals have agreed to
			 take to protect the natural, historical and cultural resources of the Heritage
			 Area;
					(D)a program of
			 implementation for the management plan by the management entity that includes a
			 description of—
						(i)actions to
			 facilitate ongoing collaboration among partners to promote plans for resource
			 protection, restoration, and construction; and
						(ii)specific
			 commitments for implementation that have been made by the management entity or
			 any government, organization, or individual for the first 5 years of operation
			 of the Heritage Area;
						(E)the identification
			 of sources of funding for carrying out the management plan;
					(F)analysis and
			 recommendations for means by which Federal, State, and local programs may best
			 be coordinated to carry out this Act, including recommendations for the role of
			 the National Park Service in the Heritage Area; and
					(G)an interpretive
			 plan for the Heritage Area; and
					(4)recommend policies
			 and strategies for resource management that consider and describe the
			 application of appropriate land and water management techniques, including the
			 development of intergovernmental and interagency cooperative agreements to
			 protect the natural, historical, cultural, educational, scenic, and
			 recreational resources of the Heritage Area.
				(c)DeadlineIf a proposed management plan is not
			 submitted to the Secretary by the date that is 3 years after the date of
			 enactment of this Act, the management entity shall be ineligible to receive
			 additional funding under this Act until the date on which the Secretary
			 approves a management plan.
			(d)Approval or
			 disapproval of management plan
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under subsection (a), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
				(2)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the management
			 entity is representative of the diverse interests of the Heritage Area,
			 including governments, natural and historic resource protection organizations,
			 educational institutions, businesses, and recreational organizations;
					(B)the management
			 entity has afforded adequate opportunity, including public hearings, for public
			 and governmental involvement in the preparation of the management plan;
			 and
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historical, and cultural
			 resources of the Heritage Area.
					(3)Action following
			 disapprovalIf the Secretary disapproves the management plan
			 under paragraph (1), the Secretary shall—
					(A)advise the
			 management entity in writing of the reasons for the disapproval;
					(B)make
			 recommendations for revisions to the management plan; and
					(C)not later than 180
			 days after the receipt of any proposed revision of the management plan from the
			 management entity, approve or disapprove the proposed revision.
					(4)Amendments
					(A)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines would make a substantial
			 change to the management plan.
					(B)Use of
			 fundsThe management entity shall not use Federal funds
			 authorized by this Act to carry out any amendments to the management plan until
			 the Secretary has approved the amendments.
					6.Relationship to
			 other Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Technical and
			 financial assistance
				(1)In
			 generalOn the request of the management entity, the Secretary
			 may provide financial assistance and, on a reimbursable or nonreimbursable
			 basis, technical assistance to the management entity to develop and implement
			 the management plan.
				(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the management entity and other public or private entities to provide
			 technical or financial assistance under paragraph (1).
				(3)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
					(A)conserving the
			 significant natural, historic, cultural, and scenic resources of the Heritage
			 Area; and
					(B)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
					(c)Consultation and
			 coordinationTo the maximum extent practicable, the head of any
			 Federal agency planning to conduct activities that may have an impact on the
			 Heritage Area is encouraged to consult and coordinate the activities with the
			 Secretary and the management entity.
			(d)Other Federal
			 agenciesNothing in this Act—
				(1)modifies or alters
			 any laws (including regulations) authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				7.Private property
			 and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
			(2)requires any
			 property owner to—
				(A)permit public
			 access (including access by Federal, State, or local agencies) to the property
			 of the property owner; or
				(B)modify public
			 access to, or use of, the property of the property owner under any other
			 Federal, State, or local law;
				(3)alters any land
			 use regulation, approved land use plan, or other regulatory authority of any
			 Federal, State, or local agency;
			(4)conveys any land
			 use or other regulatory authority to the management entity;
			(5)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(6)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(7)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
			8.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under section 10, the
			 Secretary shall—
				(1)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
				(2)prepare a report
			 in accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the
			 progress of the management entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the Heritage Area; and
					(B)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
					(2)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
				(3)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
					(3)Submission to
			 CongressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $10,000,000, of which not
			 more than $1,000,000 may be made available for any fiscal year.
		10.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of enactment of this Act.
		
	
		1.Short titleThis Act may be cited as the
			 Northern Plains National Heritage Area
			 Act.
		2.DefinitionsIn this Act:
			(1)Heritage
			 AreaThe term Heritage Area means the Northern
			 Plains National Heritage Area established by section 3(a).
			(2)Local coordinating
			 entityThe term local coordinating entity means the
			 Northern Plains Heritage Foundation, the local coordinating entity for the
			 Heritage Area designated by section 4(a).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under section 5.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of North Dakota.
			3.Establishment
			(a)In
			 generalThere is established the Northern Plains National
			 Heritage Area in the State of North Dakota.
			(b)BoundariesThe
			 Heritage Area shall consist of—
				(1)a core area of resources
			 in Burleigh, McLean, Mercer, Morton, and Oliver Counties in the State;
			 and
				(2)any sites, buildings, and
			 districts within the core area recommended by the management plan for inclusion
			 in the Heritage Area.
				(c)MapA map
			 of the Heritage Area shall be—
				(1)included in the
			 management plan; and
				(2)on file and available for
			 public inspection in the appropriate offices of the local coordinating entity
			 and the National Park Service.
				4.Local coordinating
			 entity
			(a)In
			 generalThe local coordinating entity for the Heritage Area shall
			 be the Northern Plains Heritage Foundation, a nonprofit corporation established
			 under the laws of the State.
			(b)DutiesTo
			 further the purposes of the Heritage Area, the Northern Plains Heritage
			 Foundation, as the local coordinating entity, shall—
				(1)prepare a management plan
			 for the Heritage Area, and submit the management plan to the Secretary, in
			 accordance with this Act;
				(2)submit an annual report
			 to the Secretary for each fiscal year for which the local coordinating entity
			 receives Federal funds under this Act, specifying—
					(A)the specific performance
			 goals and accomplishments of the local coordinating entity;
					(B)the expenses and income
			 of the local coordinating entity;
					(C)the amounts and sources
			 of matching funds;
					(D)the amounts leveraged
			 with Federal funds and sources of the leveraged funds; and
					(E)grants made to any other
			 entities during the fiscal year;
					(3)make available for audit
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this Act, all information pertaining to the expenditure of the
			 funds and any matching funds; and
				(4)encourage economic
			 viability and sustainability that is consistent with the purposes of the
			 Heritage Area.
				(c)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 Heritage Area, the local coordinating entity may use Federal funds made
			 available under this Act to—
				(1)make grants to political
			 jurisdictions, nonprofit organizations, and other parties within the Heritage
			 Area;
				(2)enter into cooperative
			 agreements with or provide technical assistance to political jurisdictions,
			 nonprofit organizations, Federal agencies, and other interested parties;
				(3)hire and compensate
			 staff, including individuals with expertise in—
					(A)natural, historical,
			 cultural, educational, scenic, and recreational resource conservation;
					(B)economic and community
			 development; and
					(C)heritage planning;
					(4)obtain funds or services
			 from any source, including other Federal programs;
				(5)contract for goods or
			 services; and
				(6)support activities of
			 partners and any other activities that further the purposes of the Heritage
			 Area and are consistent with the approved management plan.
				(d)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds authorized to be appropriated under this Act to acquire
			 any interest in real property.
			(e)Other
			 sourcesNothing in this Act precludes the local coordinating
			 entity from using Federal funds from other sources for authorized
			 purposes.
			5.Management plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the local coordinating entity shall submit to the Secretary for
			 approval a proposed management plan for the Heritage Area.
			(b)RequirementsThe management plan for the Heritage Area
			 shall—
				(1)describe comprehensive
			 policies, goals, strategies, and recommendations for telling the story of the
			 heritage of the area covered by the Heritage Area and encouraging long-term
			 resource protection, enhancement, interpretation, funding, management, and
			 development of the Heritage Area;
				(2)include a description of
			 actions and commitments that Federal, State, tribal, and local governments,
			 private organizations, and citizens will take to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the Heritage Area;
				(3)specify existing and
			 potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
				(4)include an inventory of
			 the natural, historical, cultural, educational, scenic, and recreational
			 resources of the Heritage Area relating to the national importance and themes
			 of the Heritage Area that should be protected, enhanced, interpreted, managed,
			 funded, and developed;
				(5)recommend policies and
			 strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the Heritage Area;
				(6)describe a program for
			 implementation for the management plan, including—
					(A)performance goals;
					(B)plans for resource
			 protection, enhancement, interpretation, funding, management, and development;
			 and
					(C)specific commitments for
			 implementation that have been made by the local coordinating entity or any
			 Federal, State, tribal, or local government agency, organization, business, or
			 individual;
					(7)include an analysis of,
			 and recommendations for, means by which Federal, State, tribal, and local
			 programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this Act; and
				(8)include a business plan
			 that—
					(A)describes the role,
			 operation, financing, and functions of the local coordinating entity and of
			 each of the major activities described in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
					(c)Deadline
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after designation of the
			 Heritage Area, the local coordinating entity shall submit the management plan
			 to the Secretary for approval.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with paragraph (1), the local coordinating entity shall not
			 qualify for any additional financial assistance under this Act until such time
			 as the management plan is submitted to and approved by the Secretary.
				(d)Approval of management
			 plan
				(1)ReviewNot
			 later than 180 days after receiving the plan, the Secretary shall review and
			 approve or disapprove the management plan for the Heritage Area on the basis of
			 the criteria established under paragraph (2).
				(2)Criteria for
			 approvalIn determining whether to approve a management plan for
			 the Heritage Area, the Secretary shall consider whether—
					(A)the local coordinating
			 entity represents the diverse interests of the Heritage Area, including
			 Federal, State, tribal, and local governments, natural, and historic resource
			 protection organizations, educational institutions, businesses, recreational
			 organizations, community residents, and private property owners;
					(B)the local coordinating
			 entity—
						(i)has afforded adequate
			 opportunity for public and Federal, State, tribal, and local governmental
			 involvement (including through workshops and hearings) in the preparation of
			 the management plan; and
						(ii)provides for at least
			 semiannual public meetings to ensure adequate implementation of the management
			 plan;
						(C)the resource protection,
			 enhancement, interpretation, funding, management, and development strategies
			 described in the management plan, if implemented, would adequately protect,
			 enhance, interpret, fund, manage, and develop the natural, historic, cultural,
			 educational, scenic, and recreational resources of the Heritage Area;
					(D)the management plan would
			 not adversely affect any activities authorized on Federal land under public
			 land laws or land use plans;
					(E)the local coordinating
			 entity has demonstrated the financial capability, in partnership with others,
			 to carry out the plan;
					(F)the Secretary has
			 received adequate assurances from the appropriate State, tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, tribal, and local elements of the management plan; and
					(G)the management plan
			 demonstrates partnerships among the local coordinating entity, Federal, State,
			 tribal, and local governments, regional planning organizations, nonprofit
			 organizations, or private sector parties for implementation of the management
			 plan.
					(3)Disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the local
			 coordinating entity in writing of the reasons for the disapproval; and
						(ii)may make recommendations
			 to the local coordinating entity for revisions to the management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(4)Amendments
					(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
					(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this Act to implement an amendment to the management plan until
			 the Secretary approves the amendment.
					(5)AuthoritiesThe
			 Secretary may—
					(A)provide technical
			 assistance under this Act for the development and implementation of the
			 management plan; and
					(B)enter into cooperative
			 agreements with interested parties to carry out this Act.
					6.Relationship to other
			 Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Technical and financial
			 assistance
				(1)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide financial assistance and, on a reimbursable or
			 nonreimbursable basis, technical assistance to the local coordinating entity to
			 develop and implement the management plan.
				(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under paragraph (1).
				(3)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
					(A)conserving the
			 significant natural, historic, cultural, and scenic resources of the Heritage
			 Area; and
					(B)providing educational,
			 interpretive, and recreational opportunities consistent with the purposes of
			 the Heritage Area.
					(c)Consultation and
			 coordinationTo the maximum extent practicable, the head of any
			 Federal agency planning to conduct activities that may have an impact on the
			 Heritage Area is encouraged to consult and coordinate the activities with the
			 Secretary and the local coordinating entity.
			(d)Other Federal
			 agenciesNothing in this Act—
				(1)modifies or alters any
			 laws (including regulations) authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the discretion of
			 a Federal land manager to implement an approved land use plan within the
			 boundaries of the Heritage Area; or
				(3)modifies, alters, or
			 amends any authorized use of Federal land under the jurisdiction of a Federal
			 agency.
				7.Private property and
			 regulatory protectionsNothing
			 in this Act—
			(1)abridges the rights of
			 any owner of public or private property, including the right to refrain from
			 participating in any plan, project, program, or activity conducted within the
			 Heritage Area;
			(2)requires any property
			 owner to—
				(A)permit public access
			 (including access by Federal, State, or local agencies) to the property of the
			 property owner; or
				(B)modify public access to,
			 or use of, the property of the property owner under any other Federal, State,
			 or local law;
				(3)alters any duly adopted
			 land use regulation, approved land use plan, or other regulatory authority of
			 any Federal, State, tribal, or local agency;
			(4)conveys any land use or
			 other regulatory authority to the local coordinating entity;
			(5)authorizes or implies the
			 reservation or appropriation of water or water rights;
			(6)diminishes the authority
			 of the State to manage fish and wildlife, including the regulation of fishing
			 and hunting within the Heritage Area; or
			(7)creates any liability, or
			 affects any liability under any other law, of any private property owner with
			 respect to any person injured on the private property.
			8.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under section 10, the
			 Secretary shall—
				(1)conduct an evaluation of
			 the accomplishments of the Heritage Area; and
				(2)prepare a report in
			 accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the progress of
			 the local coordinating entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the Heritage Area; and
					(B)achieving the goals and
			 objectives of the approved management plan for the Heritage Area;
					(2)analyze the Federal,
			 State, local, and private investments in the Heritage Area to determine the
			 leverage and impact of the investments; and
				(3)review the management
			 structure, partnership relationships, and funding of the Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which Federal
			 funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate time
			 period necessary to achieve the recommended reduction or elimination.
					(3)Submission to
			 CongressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized
			 to be appropriated to carry out this Act $10,000,000, of which not more than
			 $1,000,000 may be made available for any fiscal year.
			(b)Cost-sharing
			 requirement
				(1)In
			 generalThe Federal share of the total cost of any activity under
			 this Act shall be not more than 50 percent.
				(2)FormThe
			 non-Federal contribution may be in the form of in-kind contributions of goods
			 or services fairly valued.
				10.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of enactment of this Act.
		Amend the title so as to read:
	 A bill to establish the Northern Plains National Heritage Area in the
	 State of North Dakota..
	
		April 10, 2008
		Reported with an amendment and an amendment to the
		  title
	
